PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-4450


UNITED STATES OF AMERICA,

            Plaintiff – Appellee,

v.

TRENTON R. BIRCHETTE,

            Defendant – Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:16-cr-00057-AWA-RJK-1)


Argued: September 28, 2018                                 Decided: November 7, 2018


Before WILKINSON and HARRIS, Circuit Judges, and William L. OSTEEN, Jr., United
States District Judge for the Middle District of North Carolina, sitting by designation.


Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge
Harris and Judge Osteen joined.


ARGUED: Caroline Swift Platt, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant. Kaitlin Gratton Cooke, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee. ON BRIEF: Geremy C.
Kamens, Federal Public Defender, Alexandria, Virginia, Keith Loren Kimball, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Norfolk,
Virginia, for Appellant. Dana J. Boente, United States Attorney, Alexandria, Virginia,
Brian J. Samuels, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Newport News, Virginia, for Appellee.




                                      2
WILKINSON, Circuit Judge:

       The Supreme Court held in Peña-Rodriguez v. Colorado that courts may receive

evidence from jurors impeaching a jury verdict after a “threshold showing” that “racial

animus was a significant motivating factor in [a] juror’s vote to convict.” 137 S. Ct. 855,

869 (2017). After a jury convicted Trenton Birchette of several firearm- and drug-related

offenses, defendant requested leave to interview jurors for evidence of racial animus. The

United States District Court for the Eastern District of Virginia denied his request.

Birchette now challenges that ruling and raises other evidentiary issues. For the following

reasons, we affirm the conviction.

                                            I.

       The United States charged defendant Trenton R. Birchette with Possession with

Intent to Distribute Cocaine and Cocaine Base under 21 U.S.C. §§ 841(a)(1), (b)(1)(C);

Use of a Communication Facility under 21 U.S.C. § 843(b); Possession of a Firearm in

Furtherance of Drug Trafficking under 18 U.S.C. § 924(c)(1)(A); and Possession of a

Firearm by a Convicted Felon under 18 U.S.C. § 922(g)(1).

      The charges stemmed from a 2015 traffic stop of a vehicle with three occupants.

Birchette was in the back seat. Detective Frank Vito and his colleagues found an

unloaded Beretta 950B handgun and a small digital scale with cocaine residue in the

seatback pocket in front of him. They found a folding knife and a loaded magazine

matching the Beretta in a jacket near him. Detectives further suspected that Birchette

concealed drugs in his anal cavity based in part on their observations and in part on

defendant’s jailhouse phone calls, during which he implied that he was concealing drugs

                                            3
there. The detectives obtained a search warrant and drove Birchette to the hospital for the

search. While the search came up empty, detectives later found a fist-sized bag of loose

and packaged crack cocaine in the law enforcement vehicle that defendant had ridden in

twice—once to jail and once to the hospital. Discolorations and a hair on the bag were

consistent with storage in an anal cavity.

       Before the trial began, the defense informed the United States that it would

attempt to impeach Detective Vito’s character for truthfulness using his testimony from a

past case. See Fed. R. Evid. 608(b). The United States motioned in limine to exclude the

evidence. In the past case, the district court ruled that the detective’s “testimony lacked

sufficient detail to support a finding of reasonable suspicion to search the defendant.”

J.A. 49 (summarizing Opinion and Order, United States v. Grant, Cr. No. 4-11cr20 (E.D.

Va. Aug. 5, 2011), ECF No. 17). The district court prohibited Birchette from using

Detective Vito’s past testimony to impeach his character for truthfulness, however,

reasoning that the prior order lacked “any indication that Detective Vito was untruthful”

and thus was “not probative of Detective Vito’s character for truthfulness or veracity.”

J.A. 54.

       During Birchette’s trial, Detective Vito testified about the traffic stop, the

subsequent search, and the ultimate discovery of narcotics in his vehicle. The defense

cross-examined Detective Vito over omissions in his application for a search warrant of

defendant’s anal cavity. The United States sought to elicit rebuttal testimony on

redirect—over defense objection—that the search warrant had included information

about Birchette’s prior felony conviction and prior police interactions involving cocaine.

                                             4
The district court overruled the objection, finding that defendant had opened the door to

the testimony by probing omissions from the search warrant during cross examination.

Moreover, defendant had also suggested that another passenger in the vehicle with him

had been involved with past wrongdoings involving drugs. The evidence of Birchette’s

own history with drugs rebutted the argument that the paraphernalia, firearms, or drugs in

the vehicle belonged to the other passenger.

       After three days of trial, the jury began deliberations. About four-and-one-half

hours later, the jury returned a verdict form with guilty on one count and undecided on

three others. The court gave the jury an Allen charge, urging them to deliberate further

and reflect on the viewpoints of their fellow jurors. See Allen v. United States, 164 U.S.
492 (1896). Within half an hour of the Allen charge, a female juror asked the judge to

release her from the jury without explaining why. That juror, like Birchette, was African-

American. The court declined the juror’s request. Eleven minutes later, the jury returned

a unanimous verdict of guilty on all counts.

       The district court found that, after the verdict, a male, African-American juror

approached defense counsel and said: (1) he was “sorry they had to do that”; (2) “a white

lady said, ‘the two of you are only doing this because of race’”; and (3) “we worked it all

out.” J.A. 907. The court also reviewed—without making any finding on its credibility—

an affidavit from a defense paralegal claiming that the juror also said that (4) a white

female juror said to the two African-American jurors, “It’s a race thing for you” and (5)

the juror said to counsel, “I appreciate what y’all do.” Id. at n.2. Counsel did not ask the

juror any questions during this interaction per local rules of professional ethics.

                                               5
       The defendant made an ex parte request for leave to interview jurors based both on

the first three statements above and on the female juror’s request to be excused from the

jury. The request was later expanded to include all five of the above statements. The

district court denied the request. It found that the alleged statements involving race were

“internal jury deliberations.” J.A. 913. In the court’s view, Birchette had not shown good

cause to interview jurors because the statements “do not reflect racial bias against

Defendant.” Id. Defendant now appeals.

                                            II.

       We first review the district court’s denials of Birchette’s request to interview

jurors. We review these orders for abuse of discretion. United States v. Gravely, 840 F.2d
1156, 1159 (4th Cir. 1988). This is a deferential standard, designed primarily to correct

the arbitrary exercise of authority while upholding the range of reasonable judgment calls

a trial judge is well positioned to make. See, e.g., United States v. Vidacak, 553 F.3d 344,

348 (4th Cir. 2009). As we explain below, the district court did not abuse its discretion in

denying defendant’s request to interview jurors in search of evidence that could be used

to impeach the jury’s guilty verdict.

                                            A.

       There are good reasons for limiting the parties’ interactions with jurors after the

verdict. Jury service needs to come to a timely conclusion. See Peña-Rodriguez, 137 S.

Ct. at 865, 869. It ordinarily ends, logically enough, when the jurors reach a verdict.

Losing parties may have an incentive to uncover the course of deliberations with an eye

to undermining the jury’s conclusion. See McDonald v. Pless, 238 U.S. 264, 267-69

                                             6
(1915). The judicial system, by contrast, possesses an interest in protecting the

confidentiality of juror discussions and in allowing jurors to resume their normal

routines. See Tanner v. United States, 483 U.S. 107, 118-20 (1987). The willingness of

jurors to serve and to speak freely during deliberations depends on this no-impeachment

principle. See Rakes v. United States, 169 F.2d 739, 745-46 (4th Cir. 1948). Post-verdict

interrogations have at least the potential to stretch out or to turn adversarial, and thereby

undermine the no-impeachment presumption.

       At common law, the no-impeachment rule generally prohibited courts from

receiving evidence from jurors after the verdict that described what took place in the jury

room. Although several variations of the rule have developed over time, Federal Rule of

Evidence 606(b)(1) best expresses the operative principle:

       During an inquiry into the validity of a verdict or indictment, a juror may
       not testify about any statement made or incident that occurred during the
       jury’s deliberations; the effect of anything on that juror’s or another juror’s
       vote; or any juror’s mental processes concerning the verdict or indictment.
       The court may not receive a juror’s affidavit or evidence of a juror’s
       statement on these matters.

       There are several exceptions to the no-impeachment rule through which a court

can hear testimony from jurors. A juror may testify whether “extraneous prejudicial

information was improperly brought to the jury’s attention”; “an outside influence was

improperly brought to bear on any juror”; or “a mistake was made in entering the verdict

on the verdict form.” Fed. R. Evid. 606(b)(2).

       Over the centuries, parties have requested additional exceptions to common law

and statutory no-impeachment rules. Courts have long declined to create new exceptions


                                             7
even in extraordinary circumstances, including when jurors: (1) reached a verdict by a

game of chance, Vaise v. Delaval, 99 Eng. Rep 944 (K.B. 1785) (discussed by Peña-

Rodriguez, 137 S. Ct. at 863); (2) calculated damages by averaging figures, McDonald,
238 U.S. at 265-66 (discussed at 137 S. Ct. at 864); (3) served under the influence of

drugs and alcohol, Tanner, 483 U.S. at 116, 125-26 (discussed at 137 S. Ct. at 866); and

(4) neglected to disclose bias during voir dire, Warger v. Shauers, 135 S. Ct. 521, 529

(2014) (discussed at 137 S. Ct. 866-67). Federal Rule of Evidence 606(b) similarly

reflects Congress’ decision to provide only the most limited exceptions to the no-

impeachment rule’s prohibitions. 137 S. Ct. at 864-65.

       In particular, Congress has not provided an exception for instances of racial

animus. In Peña-Rodriguez, the Supreme Court considered whether the Sixth

Amendment requires an extra-statutory exception to no-impeachment rules when “a juror

comes forward with compelling evidence that another juror made clear and explicit

statements indicating that racial animus was a significant motivating factor in his or her

vote to convict.” 137 S. Ct. at 861.

       The facts in that case were compelling. After the guilty verdict in Miguel Angel

Peña-Rodriguez’s trial, two jurors informed counsel that “another juror had expressed

anti-Hispanic bias toward” Peña-Rodriguez. Id. With the state court’s permission,

counsel assembled affidavits from those jurors recounting statements of gross racial

animus. Among them, a juror reportedly stated: “I think he did it because he’s Mexican”;

that his law-enforcement experience proved that “Mexican men had a bravado that

caused them to believe they could do whatever they wanted with women”; and “nine

                                            8
times out of ten Mexican men were guilty of being aggressive toward women and young

girls.” Id. at 862. Faced with such evidence, the Supreme Court was moved to emphasize

the “imperative to purge racial prejudice from the administration of justice.” Id. at 867.

“Permitting racial prejudice in the jury system,” the Court noted, “damages ‘both the fact

and the perception’ of the jury’s role as ‘a vital check against the wrongful exercise of

power by the State.’” Id. at 868 (quoting Powers v. Ohio, 499 U.S. 400, 411 (1991)).

       The Supreme Court thus held that a court may consider juror evidence of racial

bias after a “threshold showing” of statements indicating that “racial animus was a

significant motivating factor in the juror’s vote to convict.” Id. at 869. This was,

however, a narrow holding. See United States v. Baker, 899 F.3d 123, 133-34 (2d Cir.

2018) (Peña-Rodriguez creates a “narrow exception”); United States v. Robinson, 872
F.3d 760, 764 (6th Cir. 2017) (exception applies “in very limited circumstances”); Young

v. Davis, 860 F.3d 318, 333 (5th Cir. 2017) (exception applies “narrowly”). The Court

did not, relevant for our purposes, say when parties must be able to interview jurors in

search of such evidence. Indeed, the Court neither invalidated Peña-Rodriguez’s

conviction nor decided what was “the appropriate standard for determining when

evidence of racial bias is sufficient to require that the verdict be set aside and a new trial

be granted.” Id. at 870. It did, however, remove the no-impeachment rule as a barrier to

the consideration of Peña-Rodriguez’s evidence.

       There are sound reasons to read Peña-Rodriguez as a narrow exception. The fact

that it may be a narrow holding, however, does not mean it is an unimportant one. Two

significant values were at stake. The Supreme Court balanced the iniquity of racial

                                              9
animus in the jury system against the important purposes served by the no-impeachment

rule. In the course of doing so, the Court underscored the value of Federal Rule of

Evidence 606(b):

       This version of the no-impeachment rule has substantial merit. It promotes
       full and vigorous discussion by providing jurors with considerable
       assurance that after being discharged they will not be summoned to recount
       their deliberations, and they will not otherwise be harassed or annoyed by
       litigants seeking to challenge the verdict. The rule gives stability and
       finality to verdicts.

Id. at 865.

       The Court further remarked that accepting jury verdicts is “essential to respect for

the rule of law.” Id. at 860. Indeed, admitting impeachment evidence can “have

‘dangerous consequences’: ‘no verdict would be safe’ and the practice would ‘open the

door to the most pernicious arts and tampering with jurors.’” Id. at 864 (quoting

McDonald, 238 U.S. at 268). For that reason, “juror testimony ‘ought always to be

received with great caution.’” Id. at 863 (quoting United States v. Reid, 53 U.S. (12

How.) 361 (1852)). Otherwise, courts risk undermining “both ‘jurors’ willingness to

return an unpopular verdict’ and ‘the community’s trust in a system that relies on the

decisions of laypeople.’” Id. at 866 (quoting Tanner, 483 U.S. at 120-21).

       The Court also identified other tools that protect against the scourge of racially

motivated verdicts without discarding the no-impeachment rule. Voir dire can help

identify racially biased jurors before they reach the jury. Peña-Rodriguez, 137 S. Ct. at

866 (citing Tanner, 483 U.S. at 127). Before the verdict, a host of factors—including

jurors’ self-reporting—may signal that the jury is biased or incompetent. Id. And


                                            10
afterwards, other evidence may still be used to impeach the verdict. Id. In the end, these

safeguards help both to keep the criminal justice system free of the taint of racial animus

and to “ensure that the [Peña-Rodriguez] exception is limited to rare cases.” Id. at 871.

       For those reasons, the Court was careful to distinguish “statements exhibiting

overt racial bias that cast serious doubt on the fairness and impartiality of the jury’s

deliberations” from “offhand comment[s] indicating racial bias or hostility.” Id. at 869.

Evidence of the latter, standing alone, was insufficient in the Court’s view to get around

the no-impeachment rule. Id. Rather, the Sixth Amendment requires an exception to the

no-impeachment rule after a threshold showing that a juror’s racial bias was a

“significant motivating factor” in his or her vote to convict. Id.

                                              B.

       Defendant does not yet attempt to impeach the jury’s guilty verdict, but to gather

evidence of racial bias through juror interviews. The Supreme Court recognized in Peña-

Rodriguez that the “practical mechanics of acquiring . . . such evidence will no doubt be

shaped and guided by state rules of professional ethics and local court rules.” Id. Local

rules that limit post-trial contact with jurors “seek to provide jurors some protection when

they return to their daily affairs . . . .” Id. In this case, we consider Local Criminal Rule

24 for the United States District Court for the Eastern District of Virginia, which says:

       No attorney or party litigant shall personally, or through any investigator or
       any other person acting for the attorney or party litigant, interview,
       examine, or question any juror or alternate juror with respect to the verdict
       or deliberations of the jury in any criminal action except on leave of Court
       granted upon good cause shown and upon such conditions as the Court
       shall fix.


                                              11
The question thus boils down to whether the district court abused its discretion in finding

that Birchette had not shown “good cause” to interview jurors. We hold that it did not.

       Defendant argues that denying the motions because of a lack of evidence of “racial

bias against Defendant” was legal error. J.A. 913. We disagree. This court has previously

addressed a request to interview jurors about improper outside influences on the jury. See

Fed. R. Evid. 606(b)(2)(B). In that analogous context, we required a “threshold showing

of improper outside influence” before a party could interview jurors. Gravely, 840 F.2d at

1159. Without that showing, juror interviews would have been a “mere fishing

expedition.” Id.

       To show “good cause,” E.D. Va. Local Crim. R. 24, and avoid fishing expeditions

in the present context, a party should give a trial court sound reason to believe that

interviews would uncover the kind of evidence that moved the Court in Peña-Rodriguez.

In other words, a party must be likely to find evidence that “racial animus was a

significant motivating factor in the juror’s vote to convict.” 137 S. Ct. at 869. The district

court thus properly related the good cause standard in Local Criminal Rule 24 to the

relevant standard for waiving the no-impeachment rule from Peña-Rodriguez. Whether

that standard is met is quintessentially a judgment call for district courts.

       Under that standard, the district court acted well within its discretion in finding

that Birchette was unlikely to find evidence that a juror voted to convict him because of

racial animus. Trial courts enjoy institutional advantages that put them in the best

position to assess this question. See Peña-Rodriguez, 137 S. Ct. at 869 (“Whether that

threshold showing has been satisfied is a matter committed to the substantial discretion of

                                              12
the trial court . . . .”). The trial court understands courtroom dynamics in ways that cannot

be gleaned from the cold transcript: it observes the jury throughout the trial, it interacts

with the jury from time to time, and it conducts the voir dire process that ensures jury

impartiality. There is thus good reason for appellate courts to hesitate before replacing the

considered judgment of the trial court with their own when reviewing a ruling on juror

interviews.

       The Supreme Court directed trial courts to review Peña-Rodriguez evidence for

“the content and timing of the alleged statements and the reliability of the proffered

evidence.” Id. The district court appropriately went about this very inquiry. 1 Even

accepting, arguendo, that all proffered evidence was reliable, none of the statements here

required the district court to find that defendant would likely uncover evidence that

“racial animus was a significant motivating factor in the jury’s vote to convict.” Id.

       For example, the statement from one juror that he was “sorry they had to do that,”

J.A. 907 (decision on motion for reconsideration), is the sort of thing a well-meaning

juror might tell defense counsel after a guilty verdict, or that anyone might say to salve

someone’s feelings after a tough loss. Trials are a competitive endeavor, but losing

advocates often deserve respect for passionate advocacy all the same. Indeed, this




1
  We note that trial counsel made the request to interview the jurors ex parte. The
government was unaware of the request and apparently left in the dark. Given the ex
parte nature of the proceeding, the trial judge was appropriately cautious in the findings
of fact that we review herein.


                                             13
interpretation aligns with the juror’s comment that he “appreciate[d]” counsels’ efforts.

Id. at 907 n.2.

       Birchette also presented evidence that “a white lady” said, “the two of you are

only doing this because of race” and that a juror said “[i]t’s a race thing for you.” Id. at

907 & n.2. Even assuming that the “white lady” was a juror, these statements need not

suggest that the speaker’s racial animus in any way impacted her vote to convict. They

can reasonably be interpreted by the district court as the sort of “offhand comment[s]”

that the Supreme Court held are insufficient to overcome the no-impeachment rule. Peña-

Rodriguez, 137 S. Ct. at 869. And they certainly fall short of the statements presented in

Peña-Rodriguez, in which a juror allegedly argued for a guilty verdict because the

defendant was Mexican. Id. at 861-62.

       The final statement presented by defendant does not assist his interview request.

The juror who came forward to defense counsel said, “we worked it all out.” J.A. 907.

This statement followed an Allen charge, which in fact encourages jurors to work out

disagreements on their own. And it appears that was exactly what the jury did here. Far

from casting “serious doubt on the fairness and impartiality of the jury’s deliberations

and resulting verdict,” Peña-Rodriguez, 137 S. Ct. at 869, this statement reflects a jury’s

working in the way that juries should.

       Beyond those statements, Birchette argued that an African-American juror’s

request to be excused from the jury shortly after the Allen charge and shortly before the

final verdict provides “good cause” to interview jurors. But that hardly required the trial



                                            14
court to believe that one juror’s request to be excused provides compelling evidence that

another made clear statements reflecting a vote based on racial animus.

       Nothing in the above statements therefore justifies overturning the trial court’s

judgment that the defendant had failed to provide good cause for the requested

interviews. The district court did not abuse its discretion in ruling that juror interviews

were unlikely to reveal evidence that “racial animus was a significant motivating factor in

the jury’s vote to convict.” Id. The trial court was not required to take the view that it did

of the evidence before it. Recognizing the importance of the standard of review, however,

we hold that it was within its discretion to do so.

                                             III.

       We have reviewed the defendant’s other claims of error, and we now reject them. 2

Birchette focuses on two of the district court’s evidentiary rulings: (1) excluding evidence

of Detective Vito’s testimony in a past case and (2) admitting evidence of Birchette’s

prior bad acts and felony conviction. We review both evidentiary rulings for an abuse of

discretion. See United States v. White, 810 F.3d 212, 227 (4th Cir. 2016). As noted, a

district court abuses its discretion “if its decision is guided by erroneous legal principles

or rests upon a clearly erroneous factual finding.” United States v. Johnson, 617 F.3d
2
  We have specifically reviewed and rejected defendant’s insufficiency of the evidence
claims. Insufficiency claims ask the legal question whether “any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt” on the
evidence viewed “in the light most favorable to the prosecution.” Musacchio v. United
States, 136 S. Ct. 709, 715 (2016) (internal quotation marks omitted). Here, the answer
for each element of each count is yes, so the insufficiency claim fails.


                                             15
286, 292 (4th Cir. 2010) (internal quotation marks omitted). For the reasons that follow,

both evidentiary rulings were well within the district court’s discretion.

                                              A.

       The district court prohibited Birchette from using evidence of Detective Vito’s

testimony in another case to impeach Vito’s character for truthfulness. Under Federal

Rule of Evidence 608(b), a court “may” allow cross-examining attorneys to inquire into

specific instances of conduct only “if they are probative of the character for truthfulness

or untruthfulness of . . . the witness.” Fed. R. Evid. 608(b). The district court excluded

evidence of Detective Vito’s past testimony (i.e. the specific instance of conduct) because

it was “not probative of [his] character for truthfulness.” J.A. 54.

       This was no abuse of discretion. The text of Rule 608(b) says that a court “may”

allow lawyers to cross-examine about past conduct. We have emphasized the rule’s

discretionary nature before. See United States v. McNatt, 931 F.2d 251, 255 (4th Cir.

1991) (remarking that “any use of specific instances of conduct . . . is committed to the

discretion of the trial court”). The trial court here appropriately read its earlier order in

the Grant case as rejecting the legal import of the detective’s honest observations, not

finding his testimony to be untruthful. The mere fact that a district court disagrees with a

law enforcement officer’s assessment of reasonable suspicion or probable cause affords

no basis for impugning the officer’s integrity or opening the door to testimony about past

conduct under Federal Rule of Evidence 608(b). The district court was right to spare the

jury a mini-trial on the earlier Grant decision and keep the trial focused on the facts and

charges of Birchette’s case.

                                              16
                                              B.

      The district court also admitted evidence of defendant’s past felony conviction and

interactions with law enforcement during Detective Vito’s redirect examination. Whether

or not prior bad act evidence is admissible under Federal Rule of Evidence 404(b), trial

courts may admit such evidence after the opposing party has “opened the door to its

admission.” United States v. McLaurin, 764 F.3d 372, 383 (4th Cir. 2014). In those

circumstances, the new evidence must be “reasonably tailored to rebut the original

evidence.” United States v. Jackson, 327 F.3d 273, 293 (4th Cir. 2003). The district court

did not abuse its discretion in admitting Detective Vito’s redirect testimony after

defendant opened the door to its admission.

      The defendant twice opened the door for the jury to hear the contested evidence. 3

First, Birchette attacked Detective Vito’s credibility by arguing that he purposely misled

the magistrate in order to obtain a warrant to search his anal cavity. Testimony that

Detective Vito included Birchette’s criminal record and past interactions with police

involving cocaine in the search warrant served to counter the misimpression that the

search warrant was purposefully incomplete or misleading.



3
  Any admission of the evidence was also harmless. Most of the evidence discussed on
redirect examination had been admitted without objection at other times during the trial.
Another narcotics detective had already testified to the same past interactions with the
defendant (without mentioning cocaine). J.A. 194-95. Birchette also stipulated to a prior
felony conviction. J.A. 861. Both pieces of evidence were properly admitted. The only
unique evidence on redirect was that defendant’s prior interactions with Detective Vito’s
partner had involved cocaine.


                                              17
      Birchette also suggested that the scale and handgun found by detectives belonged

to another passenger. To support that theory, he questioned Detective Vito about another

passenger’s history with drugs. It was grossly misleading to suggest that another

passenger owned the handgun and scale bearing cocaine residue because she had a

history with drugs, but then to hide defendant’s own history with drugs from the jury.

Parties take risks in making arguments squarely rebuttable using their own prior bad acts.

See J.A. 607 (trial counsel admitting, “I knew that this was a risk, but I had to do it”).

Strategic risks are just that—risks, and risks that can yield rewards may also carry

consequences.

                                           IV.

      The assignments of error here go largely to discretionary calls the district court

was best positioned to make. Both during and after trial, those rulings were

conscientiously made, and the judgment is accordingly

                                                                             AFFIRMED.




                                           18